
	
		I
		112th CONGRESS
		1st Session
		H. R. 1601
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Cuellar
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend certain expiring provisions.
	
	
		1.Short title; Table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the The Tax Cuts for America Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of contents.
					Title I—Provisions relating to members of Armed
				Forces
					Sec. 101. Permanent extension of employer wage credit for
				employees who are active duty members of the Uniformed Services.
					Sec. 102. Treatment of military basic housing allowances with
				respect to qualified residential rental projects.
					Title II—Provisions relating to education tax
				benefits
					Sec. 201. Enhanced charitable deduction for contributions of
				book inventories to public schools made permanent.
					Sec. 202. Deduction for certain expenses of elementary and
				secondary school teachers made permanent.
					Sec. 203. Exclusion for employer-provided educational
				assistance made permanent.
					Sec. 204. Deduction for qualified tuition and related expenses
				made permanent.
					Sec. 205. Elimination of 60-month limit and increase in income
				limitation on student loan interest deduction made permanent.
					Title III—State and local sales tax deduction
					Sec. 301. State and local sales tax deduction made
				permanent.
				
			IProvisions
			 relating to members of Armed Forces
			101.Permanent
			 extension of employer wage credit for employees who are active duty members of
			 the Uniformed Services
				(a)In
			 generalSection 45P of the
			 Internal Revenue Code of 1986 is amended by striking subsection (f).
				(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after December 31, 2011.
				102.Treatment of
			 military basic housing allowances with respect to qualified residential rental
			 projects
				(a)In
			 generalSubsection (b) of
			 section 3005 of the Housing and Economic Recovery Act of 2008 is amended to
			 read as follows:
					
						(b)Effective
				dateThe amendments made by
				this section shall apply to determinations made after the date of the enactment
				of this
				Act.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall take effect as if included in the enactment of section 3005
			 of the Housing and Economic Recovery Act of 2008.
				IIProvisions
			 relating to education tax benefits
			201.Enhanced charitable
			 deduction for contributions of book inventories to public schools made
			 permanent
				(a)In
			 generalSubparagraph (D) of
			 section 170(e)(3) of the Internal Revenue Code of 1986 is amended by striking
			 clause (iv).
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after the date of the enactment of this Act.
				202.Deduction for
			 certain expenses of elementary and secondary school teachers made
			 permanent
				(a)In
			 generalSubparagraph (D) of
			 section 62(a)(2) of the Internal Revenue Code of 1986 is amended by striking
			 In the case of taxable years and all that follows through
			 the deductions and inserting The
			 deductions.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				203.Exclusion for
			 employer-provided educational assistance made permanentTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to section 411 of such Act,
			 and the amendments made thereby.
			204.Deduction for
			 qualified tuition and related expenses made permanent
				(a)In
			 generalSection 222 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (e).
				(b)Not subject to
			 EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to section 431 of such Act, and the
			 amendments made thereby.
				(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				205.Elimination of
			 60-month limit and increase in income limitation on student loan interest
			 deduction made permanentTitle
			 IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not
			 apply to section 412 of such Act, and the amendments made thereby.
			IIIState and local
			 sales tax deduction
			301.State and local
			 sales tax deduction made permanent
				(a)In
			 generalParagraph (5) of
			 section 164(b) is amended by striking subparagraph (I).
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				
